Citation Nr: 0307668	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for colon cancer with 
metastasis to the lungs.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for atherosclerotic 
vascular disease with coronary insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from November 1958 to November 
1964, and 12 prior years of unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that determined that 
there was no new and material evidence to reopen the 
veteran's claims of service connection for atherosclerotic 
vascular disease with coronary insufficiency, for skin 
cancer, and for colon cancer with metastasis to the lungs.  
Each of the veteran's claims is based upon exposure to 
ionizing radiation in service.  The matter was remanded by 
the Board in January 2001, and has now been returned to the 
Board for appellate review.

Since the earlier RO rating decisions that denied service 
connection for the veteran's claims, various revisions in the 
laws and regulations for establishing service connection for 
a disease based on exposure to ionizing radiation have been 
made.  Under the circumstances, the Board finds that these 
revisions with regard to claims based on exposure to ionizing 
radiation create a new basis of entitlement for service 
connection.  Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994); Boggs v. West, 11 Vet. App. 334 
(1998).  Hence, the Board will review these claims on a de 
novo basis, and has classified the issues as shown on the 
first page of this decision.


FINDINGS OF FACT

1.  The veteran participated in atmospheric nuclear testing 
as part of Operation UPSHOT-KNOTHOLE in 1953.

2.  The Defense Threat Reduction Agency estimates that the 
veteran was exposed to a colon dose of ionizing radiation of 
less than 0.15 rem.  

3.  The competent evidence of record, including the June 
1997, opinion of the Chief Public Health and Environmental 
Hazards Officer for VA, based on the official radiation 
dosage assessment, that it is unlikely that the veteran's 
colon cancer can be attributed to exposure to ionizing 
radiation in service.  This opinion is supported by other 
medical opinions on file and any presumption of service 
incurrence is rebutted.

4.  There is no competent medical evidence of current skin 
cancer.

5.  Medical evidence is in relative equipoise as to whether 
the veteran's atherosclerotic vascular disease with coronary 
insufficiency was caused by exposure to radiation in service.


CONCLUSIONS OF LAW

1.  Colon cancer with metastasis to the lungs was not 
incurred in, aggravated by, or related to active service, nor 
may in-service occurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).

2.  The criteria for a grant of service connection for skin 
cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).

3.  Resolving all reasonable doubt in favor of the veteran, 
atherosclerotic vascular heart disease with coronary 
insufficiency was incurred as the result of exposure to 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
service connection in the January 2001 Board Remand and the 
December 2002 supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  Moreover, pertinent medical 
record, a dosage estimate of the veteran's in-service 
radiation exposure, and medical opinions provided on behalf 
of the Under Secretary for Benefits, have been obtained and 
associated with the claims files.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claims and has presented his assertions at a 
hearing on appeal.  He has not identified any outstanding, 
existing evidence that is necessary for adjudication of the 
issues on appeal.  The Board does not know of any additional 
relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations most recently in December 2001.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  With 
regard to the adequacy of the examinations, the Board notes 
that the reports reflect that the VA examiners reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessment and diagnoses.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claims on the merits, because he has been told what the 
requirements are to establish his claims and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

There has also been a notice letter sent in November 2001 
that informed the veteran as to what evidence he must obtain 
and what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claims are ready for appellate review.

The veteran seeks entitlement to service connection for 
residuals of exposure to ionizing radiation.  For veterans 
who were exposed to radiation during service, VA law and 
regulation provide that service connection for a disease or 
disorder which is claimed to be attributable to ionizing 
radiation exposure during service may be established in one 
of three different ways.  Stone v. Gober, 14 Vet. App. 116 
(2000); McGuire v. West, 11 Vet. App. 274 (1998); See Wandel 
v. West, 11 Vet. App. 200 (1998); Ramey v. Brown, 9 Vet. App. 
40 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

First, if a veteran exposed to radiation during active 
service later develops one of the diseases a listed in 38 
C.F.R. § 3.309(d), a rebuttable presumption of service 
connection arises.  See 38 C.F.R. §§ 3.307, 3.309 (2002).  
The diseases listed in 38 C.F.R. 3.309(d) are ones in which 
the VA Secretary has determined that a positive association 
with radiation exposure exists.  Second, service connection 
may be established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary of Benefits determines that a relationship, in 
fact, exists between the disease and the veteran's radiation 
exposure in service.  Third, service connection may be 
established by competent evidence establishing the existence 
of a medical nexus between the claimed condition and exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

Hence, service connection may be granted for an injury or 
disability resulting from personal injury or disease incurred 
in or aggravated by active service; service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service; or 
service connection may be presumed for a specified chronic 
disease, including malignant tumors or other organic diseases 
of the nervous system, if manifest to a degree of 10 percent 
or more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
Hardin v. West, 11 Vet. App. 74, 78 (1998); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non- 
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
(2002).

The veteran's service medical records are negative for any 
diagnosis of or treatment for heart disease, colon cancer, or 
skin cancer.  Likewise, no medical records immediately 
subsequent to service contain diagnoses of any pertinent 
disability.  Post service medical treatment records confirm 
the presence of colon cancer in 1979 and coronary artery 
disease in 1985.  VA outpatient treatment records show that 
in January 1985 the veteran was evaluated for complaints of 
"spots" on his arms and a mole on the back of his neck.  
The clinical impression was sebhorrhic dermatitis on the back 
and eczema on arms.  He was treated with Triamcinolone.  In 
August 1996 he was evaluated and treated for a rash on his 
arms diagnosed as allergic dermatitis.  More recently in July 
1999 the veteran was treated for multiple actinic keratoses 
over both arms.  He also had a one-centimeter actinic 
keratoses in his mid-back that was removed without 
complication.  The most recent entry dated in March 2000 
shows the actinic keratoses had resolved.  These records are 
entirely negative for treatment or diagnosis of skin cancer.  

In November 1981, the veteran submitted a letter from the 
Army Department including a reconstructed unit dosimetry, 
which showed the veteran's participation in Shot SIMON, 
UPSHOT-KNOTHOLE in 1953.  His calculated film badge dose was 
1.6 rem.  The dose due to initial radiation was negligible.  
In February 1985, the Defense Nuclear Agency (DNA) provided 
updated reconstruction radiation doses for Army maneuver 
units of Operation UPSHOT-KNOTHOLE.  The new reconstructed 
highest probable dose was 3.4 rem gamma with no potential for 
exposure to neutron radiation.  The 50-year dose commitment 
to the whole body or bone from inhaled radionuclides was less 
than 0.001 rem.  

In a follow-up letter in 1987 the Army Department noted 
additional scientific dose reconstruction, which showed that 
the veteran would have received a probable dose of 3.1 rem 
gamma for his activities at Shot SIMON.  This dose could 
range from a possible high of 3.4 rem gamma to a possible low 
of 2.9 rem gamma.  The reconstruction report also indicates 
that the veteran would have received a probable dose of 0.003 
rem neutron.  The veteran's internal exposure potential was 
less than 0.150 rem to the bone.  

In September 1988 the Chief Medical Director (CMD) for 
Radiology noted that the veteran received a maximum radiation 
dose of 3.55 rem gamma at the age of 25 years while in the 
military and that his dose was determined by 
reconstruction/film badge measurement.  Twenty-six years 
later he developed carcinoma of the colon.  According to the 
tables included in the CIRRPC Scientific Panel Report No. 6 
on the probability of causation of disease by exposure to 
radiation, a dose of 25.0 rem gamma would give 99 percent 
credibility to the conclusion that there was no reasonable 
possibility that it was as likely as not that this veteran's 
disease was caused by radiation.  Therefore since the 
veteran's dose was less than the above value it was unlikely 
that his disease was caused by radiation while in military 
service.  

In an October 1988 advisory opinion the Director of 
Compensation and Pension concluded that based on review if 
the evidence in its entirety, including the medical opinion 
from the CMD, there was no reasonable possibility that the 
veteran's colon cancer was the result of radiation exposure.  

In response to a request for updated dosimetry information in 
January 1997 records confirm that the veteran was present at 
Operation UPSHOT-KNOTHOLE, a U.S. atmospheric nuclear test 
series conducted at the Nevada test side in 1953.  A search 
of dosimetry data revealed no record of radiation exposure 
for the veteran.  However a scientific dose reconstruction 
indicated the veteran would have received a probable dose of 
3.103 rem gamma and neutron.  Application of the report's 
methodology to the colon indicates that his (50-year) 
committed dose equivalent was less than 0.15 rem.  

In June 1997 the Chief Public Health and Environmental 
Hazards Officer noted the Defense Special Weapons Agency dose 
estimates of 3.103 rem gamma and neutron with an upper bound 
of 3.4 rem gamma and neutron and internal 50 year committed 
dose equivalent to the colon of less than 0.15 rem.  It was 
calculated that exposure to 25.02 rads or less at age 25 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's colon cancer is related to exposure ionizing 
radiation (CIRRPC Science Panel Report Number 6, 1988, page 
29).  Among Japanese A-bomb survivors, no excess of colon 
cancer has been evidenced at doses below about 100 rads and 
risks have increased only after intense irradiation.  Other 
studies suggest a significantly increased risk for colon 
cancer at doses of about 100 rads but not at low dose levels.  
The examiner concluded that it was unlikely that the 
veteran's colon cancer could be attributed to exposure to 
ionizing radiation in service.  (Mettler & Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, pages 177-
180).

In a July 1997 advisory opinion from the Director of 
Compensation and Pension Services, which indicated that as a 
result of the review of the evidence in its entirety, it was 
the opinion that there is no reasonable possibility that the 
veteran's colon cancer was the result of such exposure.  

During a RO hearing May 1998 the veteran testified that he 
felt the radiation report was in error in the amount of 
dosage received.  He testified that at the time of testing in 
1953 the radiation exposure was heavier than anticipated.  
The veteran testified that he developed colon cancer in 1979 
and later lung cancer.  He testified that currently he is 
being treated for skin cancer.  The veteran then testified 
that he may also have been exposed to radiation in 1945 since 
he was of the first troops to go into Japan after 
surrendering to the Japanese.  He testified that this was in 
October 1945 and that he was in the area near Hiroshima.  The 
veteran contends that he has had no other possible exposure 
to radiation and reports a history of smoking.  

Other VA and private medical records dating back to the early 
1990's have been added to the claims file.  These records 
show ongoing treatment that the veteran has received for his 
coronary artery disease.  Included is a January 2001 letter 
from the veteran's private physician which noted the 
veteran's history of coronary artery disease and that it was 
well described that radiation exposure could be associated 
with coronary atherosclerosis and may exacerbate the risk in 
the development of atherosclerotic/vascular disease.  

During VA heart examination in December 2001 the veteran's 
extensive medical history was reviewed and summarized.  The 
veteran's current complaints were of stable exertional angina 
that occurred once to a few times per week and mild chronic 
dyspnea on exertion.  Following examination the examiner 
diagnosed coronary artery disease probably exacerbated by 
existing cardiac risk factors including hypertension, 
hypercholesterolemia and smoking.  The examiner concluded 
that while a definite causality could not be established, it 
was at least as likely as not that the veteran's exposure to 
radiation had played at least some role in the development of 
coronary artery disease based on existing data linking 
coronary artery disease and related events to radiation.

During VA skin examination in December 2001 the veteran 
reported that shortly after he was in the service he 
developed lesions on both forearms and the dorsum of the 
hands, which were red and occasionally pruritic.  The lesions 
were treated with liquid nitrogen which cleared up the 
condition temporarily.  The veteran reported that he had no 
previous history of skin cancers although he did have a 
lesion removed from his back, which from description appeared 
to be a sebaceous cyst.  He reported significant sun exposure 
as a child and while in the service in Japan, Korea and 
Nevada.  The clinical impression was multiple actinic 
keratoses.

The veteran also underwent VA examination of the digestive 
system.  The following examination of the veteran and review 
of the claims files the examiner concluded that it was as 
unlikely as not that the veteran's colon cancer was caused by 
the ionizing radiation, since ionizing radiation was not 
associated with solid tumors.

In response to the VA's requested for information relative to 
the veteran's claimed exposure to ionizing radiation during 
the occupation of Japan.  The DTRA review Army morning 
reports for the veteran's unit, which showed that the veteran 
arrived in Japan on November 1, 1945 and was attached to the 
4th Replacement Depot in Yokohama, Honshu (approximately 400 
miles from Hiroshima and 550 miles from Nagasaki).  The 
veteran was alternately attached to other units pending 
permanent assignment, all within the vicinity of Yokohama.  
He remained with his permanent unit of assignment in Yokahama 
through July 1946, the end of the VA-defined Japan occupation 
period.  There is no indication that the veteran was sent to 
Hiroshima or Nagasaki.  Army records do no document the 
veteran's presence with the occupation forces in Hiroshima or 
Nagasaki Japan.  

The record does not show, and the veteran has not claimed, 
that heart disease, colon cancer or skin cancer were manifest 
during service or within one year of separation from service.  
Rather, he asserts that service connection should be granted 
because of his exposure to radiation from his participation 
during atmospheric nuclear weapons testing during Operation 
UPSHOT-KNOTHOLE in 1953.  

In the instant case, the Defense Special Weapons Agency 
confirmed that the veteran participated in Operation UPSHOT-
KNOTHOLE, an atmospheric nuclear weapon detonation conducted 
in 1953.  Thus, the Board deems that the veteran served in an 
area where there was possible exposure to ionizing radiation 
as a result of the atmospheric testing of nuclear weapons in 
accordance with 38 C.F.R. § 3.311(b)(1)(iii) (2002) and may 
be considered a "radiation exposed" veteran for service 
connection purposes.  

While skin and colon cancers are among the diseases listed as  
"radiogenic diseases" (i.e., one that may be induced by 
radiation exposure) listed at § 3.311(b), that fact, alone, 
is not dispositive of the appeal.  Heart disease is not a 
disease listed in paragraph (b)(2) and does not warrant 
service connection on a presumptive basis.

1.  Colon Cancer

Upon review, the Board notes that the medical evidence 
establishes that the veteran developed colon cancer in 1979, 
approximately 25 years after service.  Based on evidence of 
the veteran's service as well as a reconstructed dose 
estimate of 3.1 rem gamma, the veteran was not exposed to 
radiation of a measurable amount during active duty.  The 
January 1997 report from the CMD outlines the lack of a 
relationship between relatively small doses of radiation 
exposure and the onset of colon cancer.  This opinion is 
supported by other opinions in the records and seems to rebut 
any presumption of service incurrence.  Thus, there is no 
medical opinion linking the colon cancer to the claimed 
ionizing radiation exposure that the veteran had in service.  

The evidence also does not establish that service connection 
is warranted on a direct basis.  The probative and persuasive 
evidence still fails to demonstrate that the veteran's colon 
cancer was incurred during, aggravated by, or related to 
active service.  A review of the evidence as outlined above 
shows that there is no other event in service which may have 
caused the veteran's colon cancer.  The evidence also fails 
to demonstrate that the veteran's colon cancer manifested to 
a compensable degree within a year post service.

Post-service evidence shows that the first documentation of 
colon cancer was made in 1979, 15 years after the veteran's 
discharge from military service.  Moreover, this evidence 
does not, in any way, suggest that the veteran's colon cancer 
originated during his military service.  The December 2001 VA 
medical opinion shows that examiner concluded that the 
veteran's colon cancer was not etiologically related to his 
service.  In light of the examiner's clear statements, the 
2001 examination opinion fails to support the veteran's 
contentions.

The Board does not dispute that the veteran currently now has 
colon cancer.  However, it was not shown in service, nor has 
it been causally related to active service thereafter by any 
physician who based a diagnosis upon an accurate history of 
symptoms and medical treatment for the same during service.  
As the veteran's colon cancer has not been medically 
associated with military service, there is no foundation upon 
which to allow the claim.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that his 
colon cancer was incurred in or aggravated by service.  
However, it has not been indicated that he possesses the 
requisite medical qualifications to opine on a matter 
involving medical diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is 
generally not competent to opine on a matter requiring 
knowledge of medical principles, such as causation or 
diagnosis).  Therefore, he does not possess the requisite 
medical knowledge to refute the medical conclusion in the 
December 2001 VA medical opinion.  The competent evidence in 
this case does not provide a basis for favorable action on 
the veteran's claim. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


2.  Skin Cancer

The existence of a current disability is the cornerstone of a 
claim for VA daily compensations.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  
The primary impediment to a grant of service connection for 
skin cancer is the absence of medical evidence of diagnosis. 

Based upon a comprehensive review of the record, the Board 
finds the persuasive evidence of record demonstrates the 
veteran has not been treated for skin cancer.  Skin cancer 
was never diagnosed during service, nor has it ever been 
diagnosed at any time afterwards.  Although the evidence of 
record includes several periods of treatment for 
dermatological conditions, including actinic keratosis and 
dermatitis no diagnosis of skin cancer has been provided and 
the December 2001 examiner specifically noted there was no 
evidence of skin cancer.  

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although the veteran has asserted that he currently receives 
treatment for skin cancer, the veteran's assertions alone 
cannot satisfy the criteria for a current disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history or for symptoms unaccompanied by a current 
diagnosis].  To the extent that the veteran contends that he 
currently has skin cancer, it is now well-established that as 
a lay person without medical training the veteran is not 
competent to provide probative evidence on medical matters 
such as diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

In the absence of competent evidence of skin cancer, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).

1.  Heart disease

Pertinent medical evidence in the record indicates that the 
veteran in this case has been diagnosed with post-service 
atherosclerotic vascular disease.  

Dosimetry data revealed no record of radiation exposure for 
the veteran, but the probable exposure to radiation in 
service was 3.103 rem gamma and neutron radiation.

The evidentiary record discloses that two examining 
physicians have determined, after extensive medical 
evaluation of the veteran, that a causal relationship 
potentially existed between the veteran's exposure to 
radiation in service and the diagnosed heart disease.

Given the veteran's presumed exposure to radiation in 
service, and the medical opinions, the evidentiary record is 
in equipoise regarding an existing relationship between the 
veteran's current atherosclerotic vascular heart disease with 
coronary insufficiency and radiation exposure in service.  
Thus, the Board determines that 38 C.F.R. § 3.102 is for 
application in this instant case.  Under 38 C.F.R. § 3.102, 
when a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the veteran.  A reasonable doubt is one, 
which exists because of an approximate balance of positive 
and negative evidence, which does not satisfactorily prove or 
disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Therefore, in resolving all reasonable doubt in favor of the 
veteran, the Board determines that the veteran's current 
atherosclerotic vascular disease with coronary insufficiency 
was caused as a result of his exposure to radiation in 
service.  Accordingly, entitlement to service connection is 
warranted.


ORDER

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for colon cancer with 
metastasis to the lungs is denied.

Entitlement to service connection for atherosclerotic 
vascular disease with coronary insufficiency is granted.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


